Ethridge, J.,
delivered the opinion of the court.
(After stating the facts as above). In the case of Lang v. Board of Supervisors of Harrison County, 114 Miss. 341, 75 So. 126, we had before us a contest over the validity of this bond issue involved in this litigation. It is insisted that the Lang suit was not a bona-fide contest, but that the contest was so *324shaped and conducted that both parties to that suit desired the court»to decide the bond issue legal and the statute constitutional, and that .decision was hurriedly gotten up to anticipate the decision in this case, which was then pending. The pleadings in the Lang suit presented the contest fairly and fully so far as the legality of the bond issue and the constitutionality of the statute is concerned. The questions were ably and elaborately argued, not only by counsel proper in that case, but by counsel in the present case as amicus curiae, and we think every constitutional objection which could be entertained by the opponents of the bond issue and the law was presented, especially by counsel appearing as aonicus curiae, whose argument was elaborate and exhaustive. We are thoroughly satisfied with the soundness of the opinion there rendered, and it is adhered to in all respects.
The demurrer to the bill in the present case, however, should have been overruled, because under the allegations of the present bill the validity of the contract involved here was called in question which was not presented in the other case, and if the allegations of the bill in this case are true, a contract would be without authority and void.
Section 1, chapter 172, Laws of 1916, reads as follows :
“Tliat the board of supervisors, in addition to the present methods of working the public roads of any county or beat thereof, may purchase teams, implements and material, and employ labor and work the public roads, and may do any and all things necessary to be done to work the roads, as herein provided, but all contracts for material and supplies shall be made on and after competitive bids for same. The board of supervisors are hereby authorized, in their discretion, if they consider it necessary and to the *325general interest of the county, to employ a competent person to serve as road commissioner, whose compensation shall not exceed five dollars per day for each day served in the actual discharge of his duties, as defined hy the hoard of supervisors of each county. Labor for said roads to he employed hy the hoard of supervisors; in case there he a commissioner, to he employed hy him.”
It will he seen from this section that the board is authorized to purchase teams, implements, and material, and employ labor and work the public road; that the contract for materials and supplies was to be made on and after competitive bids for the same; that the hoard is authorized to employ a road commissioner at not to exceed five dollars per day; and that the labor for the roads shall be employed hy the hoard of supervisors, or, in' case there shall he a commissioner, hy him. The contract and exhibits to the hill setting out the notice, specification, and the hid, and the acceptance of the bid, were not in accordance with these provisions. There was no offer here hy the hoard of supervisors to appoint a road commissioner to work and to employ labor to do the work, nor was there any notice to bidders, nor any bid for the material to be used on the roád. The plan adopted for this work is entirely a different plan from that contemplated hy section 1 of this chapter. Furthermore, the work undertaken is not work upon the highway itself, nor is it a protection or revetment work to be constructed upon the right of way of the road, hut is to extend from the road out into Mississippi Sound, and to he constructed upon and over the property of private citizens over whose lands the right to do this work had not been obtained at the time of the letting of the contract, and of course the work could not he done at all until this property had been acquired, or the consent of the *326owners of the property procured; and, if condemned, due compensation first made. Again, the particular links of the road to be safeguarded are not stated in the specifications, or the bid,, nor in the contract between the county and the construction company.
If we concede that there are links upon this road which are subject to the ravages of storms and against which ravages the board may erect revetments or breakwaters, or other means of protection, such links would have to be described in the plans and specifications with reasonable certainty, the kind and character of work done would have to be described, so that all bidders would have the right to compete for the work, and the contract should describe the work, and what must b.e done to comply with the contract, and this contract could not be varied by leaving it to the judgment of an engineer or other individual, nor to the whole board, but, if changed at all, could only be done after notice describing the change and inviting bids to compete for the work.
Under the allegations of the bill in this case, which are admitted by the demurrer, a large part of the work contracted for is unnecessary for the protection of the road at all; at some points .there is a distance of some three hundred yards between high water and the public highway, and no storms have ever damaged the road on such places.
The argument that the board may anticipate the encroachment of the sea in the future is far-fetched. If the allegations of the bill are true, the solicitude of the board as to the safety of the road on some of the parts thereof embodied in the terms of the contract is somewhat analogous to the character described by one of the Cape Cod poets under the title, “He Worried About It.” One verse ran something like this:
*327“The sunlight will give out in ten million years more, And he worries about it;
In about that time or a few days more,
And he worries about it;
But his wife took in washing at fifty cents a day,
And his daughter worked in a store, the groeeryman to pay,
But he never worries about it.”
It is evident that, if the allegations of the bill are true, the contract between the board of supervisors and the Callahan Construction Company is void and unauthorized. If a contract of this kind could be sustained at all, it would have to be limited to those links of road where the ravages of the storm have occurred, or where the circumstances show that they will occur with reasonable certainty in the near, as distinguished from the remote, future. The board of supervisors cannot, under the pretense of building or repairing a road, build a sea wall.

Reversed and remanded.